NUMBER 13-04-120-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI B EDINBURG
 
 
MICHELLE STATLER,                                                                      Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                    Appellee.
 
 
On appeal from the 36th District
Court of San Patricio County, Texas.
 
 
                       MEMORANDUM OPINION
 
                  Before Justices Yañez, Castillo,
and Garza
                            Memorandum
Opinion by Justice Garza
 




Appellant was convicted of credit card abuse and now
appeals, arguing that there was a fatal variance between the indictment and the
proof at trial because she was charged with abusing a debit check card and the
evidence proved that she abused a credit card. 
See Tex. Penal Code Ann. ' 32.31 (Vernon Supp. 2004B05) (credit card or debit card abuse); Sanders v.
State, 119 S.W.3d 818, 820 (Tex. Crim. App. 2003) (stating the well-settled
standard of review for legal sufficiency challenges).  Viewed in the light most favorable to the
verdict, the evidence proves that appellant used a debit check card without the
cardholder=s authorization. 
Appellant used the debit check card at a local grocery store, which
allowed her the option of either entering a pin number or signing the sales
receipt, as is customary in credit-card transactions.  Appellant apparently signed the sales receipt
instead of entering a pin number, as is common in debit-card transactions.  Appellant now claims, without citing any
legal authority, that there was no evidence she used a debit card.  We disagree. 
The evidence adduced at trial proved that the card used by appellant was
issued to the cardholder as a debit check card, not as a credit card.  Appellant=s sole
issue is therefore overruled and the judgment of the trial court is affirmed. 
 
 
DORI CONTRERAS GARZA
Justice
 
Concurring
Memorandum Opinion 
by
Justice Errlinda Castillo.
 
Do
not publish.  
Tex. R. App. P.
47.2(b).
 
Memorandum
Opinion delivered and 
filed
this the 7th day of July, 2005.